In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 15-253V
                                     Filed: August 31, 2016

* * * * * * * * * * * * * * * *                              UNPUBLISHED
SCOTT SICILIANO and KATHLEEN  *
SICILIANO, on behalf of E.S., *
                              *                              Special Master Gowen
            Petitioners,      *
                              *                              Joint Stipulation on Damages;
v.                            *                              Haemophilus Influenzae Type-B;
                              *                              Kawasaki Disease.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
            Respondent.       *
                              *
* * * * * * * * * * * * * * * *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, NJ, for petitioners.
Christine M. Becer, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

       On March 11, 2015, Scott Siciliano and Kathleen Siciliano (“petitioners”) filed a petition
on behalf of their minor daughter, E.S., pursuant to the National Vaccine Injury Compensation
Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012). Petitioners alleged that as a result of receiving a
Haemophilus Influenzae Type-B (“Hib”) vaccination on January 23, 2013, E.S. suffered Kawasaki
disease. Stipulation ¶ 2, 4, filed Aug. 31, 2016. Further, petitioners alleged that E.S. experienced


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                 1
residual effects of this injury for more than six months. Id. at ¶ 4.

        On August 31, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the Hib vaccination caused E.S. to
suffer Kawasaki disease or any other injury, or her current condition. Id. at ¶ 6. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the terms
set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $5,000.00, in the form of a check payable to petitioners, as legal
       representatives of E.S. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.

                                                  2